953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re HEARST/ABC-VIACOM ENTERTAINMENT SERVICES and TheBritish Broadcasting Corporation, Petitioners.Eric A. FORETICH, et al.,v.LIFETIME CABLE, et al., Hearst/ABC-Viacom EntertainmentServices, et al., Appellants.
Nos. 91-7179, 91-7180.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the petition for writ of mandamus, the motion to consolidate, the opposition thereto and the lodged reply, the motion to exceed page limits and the motion to stay discovery or for expedited consideration, it is


2
ORDERED that the petition for writ of mandamus be denied.   Petitioners have failed to demonstrate that their right to the relief sought is clear and indisputable.   See Kerr v. United States District Court, 426 U.S. 394, 403 (1976);   In re Thornburgh, 869 F.2d 1503, 1507 (D.C.Cir.1989).   It is


3
FURTHER ORDERED, on the court's own motion, that the appeal in No. 91-7180 be dismissed for lack of jurisdiction.   The district court's Memorandum Opinion and Order, filed November 7, 1991, is not a final judgment, nor is it a collateral order subject to review at this time.   See Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978).   It is


4
FURTHER ORDERED that the motion to consolidate, the motion to exceed page limits and the motion to stay discovery or for expedited consideration be dismissed as moot.


5
The Clerk is directed to file a copy of this order in both No. 91-7179 and No. 91-7180.   The Clerk is further directed to withhold issuance of the mandate in No. 91-7180 until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.